DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/10/21 is being considered by the examiner.
Claim Objections
Claims 1, 3, 11, and 19 objected to because of the following informalities:  
Line 6 claim 1, “the ambient air” should be change to –an ambient air--;
Line 6 claim 3, “fan blade assembly” should be change to –the fan blade assembly--;
Line 6 claim 11, “fan blade assembly” should be change to –the fan blade assembly--;
Line 6 claim 19, “fan blade assembly” should be change to –the fan blade assembly--;
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the impact surface" in line 13.  There is insufficient antecedent basis for this limitation in the claim.  Line 10 of claim 1 was first introduced “at least one impact surface”, it appears a proper antecedent basis “the at least one impact surface” should be used in line 13 of the claim to refer back to the previous recited limitation.
Regarding claim 3, “the inflow of air flow” in line 6 is indefinite because it lacks of antecedent basis.  “An inflow of air” is first introduced in line 5 of claim 1 which is the independent claim.  Claim 3 is depended to claim 1, therefore, a proper antecedent basis “the inflow of air” should be used in line 6 of the claim to refer back to the previous recited limitation.
Claim 5 recites the limitation "the impact surface" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Line 10 of claim 1 was first introduced “at least one impact surface”, which is the independent claim.  Claim 5 is dependent claim of claim 1, therefore it appears a proper antecedent basis “the at least one impact surface” should be used in line 1 of the claim 5 to refer back to the previous recited limitation.
Claim 6 recites the limitation "the impact surface" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Line 10 of claim 1 was first introduced “at least one impact surface”, which is the independent claim.  Claim 6 is dependent claim of claim 1, therefore it appears a proper antecedent basis “the at least one impact surface” should be used in line 1 of the claim 6 to refer back to the previous recited limitation.
Claim 6 further recites the limitation "the first impact surface" and “the second impact surface” in line 3.  Those limitations are indefinite because they lack of antecedent basis. The claim first introduces “first and second oppositely facing, axially spaced apart impact surfaces”, later the claim recited “the first impact surface” and “the second impact surface”.  It is unclear if “the  first impact surface” and “the second impact surface” is meant to be the same or different from “the first and second oppositely facing, axially spaced apart impact surfaces”.  For examination purpose, it is understood as -- the at least one impact surface comprising a first impact surface and a second impact surface wherein the first impact surface and the second impact surface are oppositely facing, axially spaced apart from each other--.
Regarding claim 11, “the inflow of air flow” in line 6 is indefinite because it lacks of antecedent basis.  “An inflow of air” is first introduced in line 5 of claim 1 which is the independent claim.  Claim 11 is depended to claim 1, therefore, a proper antecedent basis “the inflow of air” should be used in line 6 of the claim to refer back to the previous recited limitation.
Claim 16 recites the limitation "the impact surface" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Line 10 of claim 1 was first introduced “at least one impact surface”, which is the independent claim.  Claim 16 is dependent claim of claim 1, therefore it appears a proper antecedent basis “the at least one impact surface” should be used in line 1 of the claim 16 to refer back to the previous recited limitation.
Claim 18 further recites the limitation "the first impact surface" line 5 and “the second impact surface” in line 6.  Those limitations are indefinite because they lack of antecedent basis. The claim first introduces “first and second oppositely facing, axially spaced apart impact surfaces”, later the claim recited “the first impact surface” and “the second impact surface”.  It is unclear if “the  first impact surface” and “the second impact surface” is meant to be the same or different from “the first and second oppositely facing, axially spaced apart impact surfaces”.  For examination purpose, it is understood as -- the at least one impact surface comprising a first impact surface and a second impact surface wherein the first impact surface and the second impact surface are oppositely facing, axially spaced apart from each other--.
Regarding claim 19, “the inflow of air flow” in line 6 is indefinite because it lacks of antecedent basis.  “An inflow of air” is first introduced in line 5 of claim 1 which is the independent claim.  Claim 19 is dependent claim of claim 1, therefore, a proper antecedent basis “the inflow of air” should be used in line 6 of the claim to refer back to the previous recited limitation.
Claims 2, 4, 7-10, 12-15, 17, and 20 are rejected because of their dependency.
Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance: the record or prior art by itself or in combination with other references does not show an electric machine, as recited in claim 1, comprising:
a rotor (24) operably coupled with a stator (22), the rotor (24) being rotatable about an axis (26); 
a housing (28) wherein the rotor (24) and stator (22) are disposed within the housing (28) and the housing defines at least one housing opening (30) allowing air to flow through the housing; 
a baffle (40) mounted on the housing (28) and controlling an inflow of air (36) into the at least one housing opening (30), the baffle (40) defining an inlet (44) in communication with an ambient air, an outlet (46) in communication with the at least one housing opening (30), and a passageway (48) extending from the inlet (44) to the outlet (46), wherein the inflow of air (36) defines an airflow path that sequentially enters the baffle (40) through the inlet (44), flows through the passageway (48) , exits the baffle (40) through the outlet (46) and enters the at least one housing opening (30) and wherein the baffle (40) defines at least one impact surface (50A, 50B) within the passageway (48) for changing a direction of the airflow path (54) between the inlet (44) and the outlet (48) and the baffle (40) further defines a drain port (52) wherein the baffle (40) is configured to direct moisture collecting on the at least one impact surface (50A, 50B) to the drain port (52) where the moisture is discharged from the baffle (40) to the ambient air.

    PNG
    media_image1.png
    784
    503
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    641
    544
    media_image2.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Muszynski (US 5,814,908 A) teaches a blower wheel with axial inlet for ventilation having a rotor (240) operably coupled with a stator (227), the rotor (240) being rotatable about an axis, a housing (242) wherein the rotor (240) and stator (227) are disposed within the housing (242) and the housing defines at least one housing opening allowing air to flow through the housing, a baffle (110) mounted on the housing (424).  However, Muszynski does not teaches the baffle defining an inlet in communication with the ambient air, an outlet in communication with the at least one housing opening, and a passageway extending from the inlet to the outlet, wherein the inflow of air defines an airflow path that sequentially enters the baffle through the inlet, flows through the passageway, exits the baffle through the outlet and enters the at least one housing opening and wherein the baffle defines at least one impact surface within the passageway for changing a direction of the airflow path between the inlet and the outlet and the baffle further defines a drain port wherein the baffle is configured to direct moisture collecting on the impact surface to the drain port where the moisture is discharged from the baffle to the ambient air.
Oh et al. (US 20100141063 A1) teaches a housing for an electric motor, the housing including a substantially cylindrical shaped frame having a first and second opposing ends and a longitudinal axis running between the first and second opposing ends, and a plurality of air flow outlets each having a longitudinal axis, the plurality of air flow outlets being radially disposed about a circumference of the frame such that the longitudinal axis of each of the plurality of air flow outlets is located in a plane that is substantially orthogonal to the longitudinal axis of the frame.  Oh also does not teaches a baffle mounted on the housing, wherein the baffle defining an inlet in communication with the ambient air, an outlet in communication with the at least one housing opening, and a passageway extending from the inlet to the outlet, wherein the inflow of air defines an airflow path that sequentially enters the baffle through the inlet, flows through the passageway, exits the baffle through the outlet and enters the at least one housing opening and wherein the baffle defines at least one impact surface within the passageway for changing a direction of the airflow path between the inlet and the outlet and the baffle further defines a drain port wherein the baffle is configured to direct moisture collecting on the impact surface to the drain port where the moisture is discharged from the baffle to the ambient air.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEDA T PHAM whose telephone number is (571)272-5806. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571) 272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEDA T PHAM/           Examiner, Art Unit 2834